-The decision of this court handed down on January 15, 1932,*  is hereby amended to read as follows: Judgment modified so as to provide that upon the accounting directed by the judgment defendant Christopher J. Moore be given credit therein for the services rendered by him in connection with the construction of the Fernhurst place houses, as well as for his services in connection with the management of the Jamaica avenue property; that defendants Christopher J. Moore and Florence S. Moore be given credit for the $7,000 admittedly received by plaintiff in connection with the transaction complained of, and that they be credited also with the $2,050 mortgage which plaintiff received from the Hensel transaction; that defendant Floreuce S. Moore be given credit for the value of the two lots upon which the Fernhurst place houses were constructed: and that items (c), (d) and (e) be stricken from the judgment and from conclusion of law number 11 as subjects of the accounting, since they are not involved in this litigation. As so modified the judgment is unanimously affirmed, without costs. New findings will be made in order to carry out the foregoing directions. Present — Lazansky, P. J., Young, Kapper, Hagarty and Scudder, JJ. Settle order on notice.